Case 3:18-cv-01174-BJD-JRK Document 89 Filed 07/03/19 Page 1 of 6 PageID 3196



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


CITY OF JACKSONVILLE, FLORIDA and
JEA,

              Plaintiffs,

       v.                                           Case No.: 3:18-cv-01174-BDJ-JRK

MUNICIPAL ELECTRIC AUTHORITY OF
GEORGIA,

              Defendant.


                      MEAG’S MOTION FOR CLARIFICATION,
                     OR ALTERNATIVELY, MOTION FOR LEAVE

       Defendant Municipal Electric Authority of Georgia (“MEAG”), respectfully moves this

Court for clarification of the Court’s Order entered June 19, 2019 (Doc. No. 87), in order to

ascertain whether the terms of that Order permit MEAG’s counsel, J. Peter Coll, Jr. and John

Ansbro, both of the law firm of Orrick, Herrington & Sutcliffe, LLP (“Orrick”), to appear and

present argument at the July 16, 2019 evidentiary hearing in this matter. To the extent that the

Court’s Order of June 19, 2019 does not make such a determination, MEAG hereby moves for

leave to allow J. Peter Coll, Jr. and John Ansbro to appear and present argument on behalf of

MEAG at the July 16, 2019 hearing. In support of this Motion, MEAG states as follows:

       1.     The Court’s Order of June 19, 2019 granted Defendant’s request for Oral Argument

(Doc. No. 50), and set an evidentiary hearing on the following outstanding motions:

              A.      Motion to Appear Pro Hac Vice filed on behalf of J. Peter Coll, Jr., filed
                      October 17, 2018 (Doc. No. 16);
Case 3:18-cv-01174-BJD-JRK Document 89 Filed 07/03/19 Page 2 of 6 PageID 3197



               B.      Plaintiff’s JEA’s Motion to Disqualify Orrick as Counsel for MEAG and
                       Incorporated Memorandum of Law, filed October 30, 2018 (Doc. No. 25);

               C.      Motion to Appear Pro Hac Vice on behalf of John Ansbro, filed November
                       13, 2018 (Doc. No. 35); and

               D.      MEAG’s Motion to Compel Production and Motion for Extension of Time
                       to Supplement Sur-Reply, or Alternatively, Motion to Strike JEA’s Reply
                       Brief, filed May 29, 2019 (Doc. No. 81).

       2.      Pursuant to Paragraph 2 of the June 19, 2019 Order, “[c]ounsel of record for each

party most familiar with the Motions shall personally appear” at the July 16, 2019 hearing.

(Emphasis in original).

       3.      MEAG has been represented by the Orrick law firm in all matters related to the

construction of the two additional nuclear generating units at the Vogtle Plant, and the firm has

represented MEAG in connection with the negotiation and execution of the Purchase Power

Agreement (the “PPA”) involving Plant Vogtle since 2007. It is this representation that is the

subject of Plaintiff’s attempts to preclude the Orrick law firm and its attorneys from representing

MEAG in this matter.

       4.      Attorneys J. Peter Coll, Jr. and John Ansbro are both litigation partners at the Orrick

law firm and are MEAG’s counsel “most familiar” with the issues raised in the pending motions,

including but not limited to the subject matter and scope of Orrick’s prior representation of JEA,

Orrick’s work on behalf of MEAG in connection with the negotiation and drafting of the PPA, and

the work performed in connection with the bond proceeding JEA asserts as the basis to disqualify

the Orrick firm and its lawyers. Neither Mr. Coll nor Mr. Ansbro was involved in activities about

which JEA asserts gives rise to the alleged conflict. Accordingly, pursuant to the Court’s June 19,

2019 Order, MEAG believes its counsel, J. Peter Coll, Jr. and John Ansbro, should be allowed to

appear and present argument on MEAG’s behalf at the July 16, 2019 evidentiary hearing.
Case 3:18-cv-01174-BJD-JRK Document 89 Filed 07/03/19 Page 3 of 6 PageID 3198



       5.      John Ansbro has had no involvement in the merits of the underlying litigation

between JEA and MEAG and is not part of the litigation team; rather, Mr. Ansbro’s involvement

with this case has been specifically limited to the analysis and briefing of JEA’s disqualification

motion. Mr. Ansbro was the attorney at Orrick directly responsible for the underlying briefing.

       6.      However, given that J. Peter Coll Jr. and John Ansbro’s respective motions to

appear pro hac vice in this case are still pending, out of an abundance of caution, clarification on

this issue is sought in advance of the July 16, 2019 hearing to ascertain whether they will be

allowed to participate on MEAG’s behalf.

       7.      Alternatively, in the event that the Court’s Order of June 19, 2019 does not

contemplate or decide the issue of whether J. Peter Coll, Jr. and John Ansbro may participate on

MEAG’s behalf at the July 16, 2019 hearing, MEAG respectfully moves the Court for leave to

allow J. Peter Coll, Jr. and John Ansbro to do so. To be clear, Mr. Coll and Mr. Ansbro do not

intend to examine or take the testimony of any witnesses as part of the evidentiary hearing (which

witnesses are anticipated to include Orrick attorneys), but only seek permission to present

argument to the Court concerning the motions related to disqualification.

                                  MEMORANDUM OF LAW

       “[D]isqualification of a party’s chosen counsel is an extraordinary remedy that should be

resorted to only sparingly.” Hilton v. Barnett Banks, Inc., 1994 WL 776971, at *2 (M.D. Fla. Dec.

30, 1994). “Faced with a motion to disqualify, a court must ‘be conscious of its responsibility to

preserve a reasonable balance between the need to ensure ethical conduct on the part of lawyers

appearing before it and other social interests, which include the litigant’s right to freely choose

counsel.’” Bedoya v. Aventura Limousine & Transp. Serv., Inc., 2012 WL 1534488, at *1 (S.D.

Fla. Apr. 30, 2012) (quoting Woods v. Covington Cnty. Bank, 537 F.2d 804, 810 (5th Cir.
Case 3:18-cv-01174-BJD-JRK Document 89 Filed 07/03/19 Page 4 of 6 PageID 3199



1976)). As the parties seeking disqualification, JEA has the burden of proof. Hilton, 1994 WL

776971, at *2.

       MEAG’s chosen counsel, J. Peter Coll, Jr. and John Ansbro of the Orrick law firm, should

be permitted to directly respond to the allegations and arguments made by JEA that serve as a basis

for its efforts to prohibit the Orrick firm and its attorneys from representing MEAG in this matter.

Not surprisingly, as set forth in the Certification below, JEA does not consent to J. Peter Coll, Jr.

or John Ansbro’s participation at the July 16, 2019 hearing. Thus, JEA seeks not only to disqualify

the Orrick firm and its attorneys from their representation of MEAG, they also seek to silence their

ability to directly respond to the disputed allegations by JEA that form the basis of their efforts at

disqualification. As their firm’s conduct has been called into question, they should be afforded an

opportunity to present argument and directly respond, particularly since they are in fact “[c]ounsel

of record … most familiar with the Motions.” Indeed, John Ansbro was the Orrick attorney

directly responsible for the briefing of the underlying Motions. Accordingly, to the extent that the

Order of June 19, 2019 does not expressly permit it, MEAG respectfully moves for an Order

allowing J. Peter Coll, Jr. and John Ansbro to participate at the July 16, 2019 evidentiary hearing.

                                    Rule 3.01(g) Certification

       The undersigned counsel conferred with counsel for JEA in a good faith effort to resolve

the issues raised in this motion but was informed that JEA would not consent to J. Peter Coll, Jr.

and John Ansbro’s appearance and participation at the July 16, 2019 hearing.

       WHEREFORE, Defendant Municipal Electric Authority of Georgia, moves this Court for

entry of an Order clarifying its June 19, 2019 Order and declaring MEAG’s counsel, J. Peter Coll,

Jr. and John Ansbro of Orrick have permission to appear and participate in oral argument at the

July 16, 2019 hearing. Alternatively, MEAG moves the Court for leave to allow J. Peter Coll, Jr.
Case 3:18-cv-01174-BJD-JRK Document 89 Filed 07/03/19 Page 5 of 6 PageID 3200



and John Ansbro of Orrick to appear and participate in oral argument on MEAG’s behalf at the

July 16, 2019 hearing.


 Dated: July 3, 2019             By: /s/ John A. Carlisle

                                 ORRICK, HERRINGTON & SUTCLIFFE
                                 LLP
                                 J. Peter Coll, Jr. (pro hac vice admission pending)
                                 John Ansbro (pro hac vice admission pending)
                                 51 West 52nd Street
                                 New York, New York 10019
                                 Tel: (212) 506-5000
                                 Fax: (212) 506-5151
                                 pcoll@orrick.com
                                 jansbro@orrick.com

                                 &

                                 THE LILES FIRM, P.A.
                                 Rutledge R. Liles
                                 Florida Bar No. 102805
                                 John A. Carlisle
                                 Florida Bar No. 0626716
                                 301 W. Bay Street, Suite 1030
                                 Jacksonville, FL 32202
                                 Tel: (904) 634-1100
                                 Fax: (904) 634-1234
                                 Email: rliles@lilesgavin.com
                                         jcarlisle@lilesgavin.com
                                 Secondary Email: spisarek@lilesgavin.com
                                                     jostwald@lilesgavin.com

                                 Counsel for Defendant Municipal Electric
                                 Authority of Georgia
Case 3:18-cv-01174-BJD-JRK Document 89 Filed 07/03/19 Page 6 of 6 PageID 3201



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 3rd, 2019, a true and correct copy of this document was

served electronically with the clerk of court by using the CM/ECF system, which will send a notice

of electronic filing to all CM/ECF participants.



                                             /s/ John A. Carlisle
